Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on April 22, 2022. Claims 1-8 were pending in the Application. Claims 1, 3, and 5-8 are amended. No new claims have been added. Claim 2 has been canceled, without prejudice, and with claims 9-20 remaining withdrawn from prosecution on the merits, subject to a restriction requirement. Claim 1 is the independent claim, the remaining claims depend, directly or indirectly, on claim 1. Thus claims 1 and 3-8 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments




















Applicant’s election with traverse of the elected Group 1 (claims 1-8) in the reply filed on April 22, 2022, is acknowledged. The traversal is on the ground(s) that Applicant respectfully submits that the Office Action’s basis for restriction - that "there is no specific set that could be examined together without prosecuting multiple inventions" - does not meet the burden required for restriction. Indeed, the Office Action admits that the three independent claims have common elements. This reduces the search and examination burden. Thus, because the Office Action has not carried its burden, Applicant respectfully requests that this requirement be withdrawn and that all claims be examined together on the merits. 
This is not found persuasive because Examiner fully stated in the Non-Final Rejection Office Action dated January 28, 2022, “while some elements appear the same on the three independent claims, there were also enough elements that were different on the three independent claims, the Examiner could not find a clear set of parallel limitations for any of the independent groups;” and also stated “that while there are very few to no common dependent claims, there is no specific set that could be examined together without prosecuting multiple inventions.”
Examiner notes there are two criteria for a proper requirement for restriction between patentably distinct inventions (See MPEP 803.I): 
The inventions must be independent or distinct as claimed and 
There would be a serious burden on the examiner if restriction is not required.
The reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s) was provided by the Examiner as follows: 
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as using an exposed API, in web applications, to connect user-facing front ends with the all-important back end functionality and data.  See MPEP § 806.05(d).
Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III has separate utility such as utilizing tokenization to safeguard sensitive data involving medical records, criminal records, driver’s licenses, and other types of personally identifiable information (PII).  See MPEP § 806.05(d).
Inventions II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as using markers, such as cookies, providing for unambiguous identification of a particular session on any computing device.  See MPEP § 806.05(d).
	The serious burden on the examiner if restriction is not required, comes about as all three inventions are different and require different searches because the classification is different for each invention, and not because some elements appear the same on the independent claims. There are enough different elements on the three independent claims with very few to no common dependent claims that there is a serious burden on the examiner if restriction is not required. 
The requirement is still deemed proper and is therefore made FINAL.
In the context of Claim Interpretation, Not Positively Recited, paragraph 4 of the Non-Final Rejection Office Action dated January 28, 2022, Applicant has adequately amended to render the Claim Interpretation, Not Positively Recited, moot. Examiner does hereby rescind the Claim Interpretation, Not Positively Recited, for paragraph 4 of the Non-Final Rejection Office Action dated January 28, 2022.
In the context of Claim Interpretation, Optional Language, paragraphs 5-6 of the Non-Final Rejection Office Action dated January 28, 2022, Applicant has adequately amended to render the Claim Interpretation, Optional Language, moot. Examiner does hereby rescind the Claim Interpretation, Optional Language, for paragraphs 5-6 of the Non-Final Rejection Office Action dated January 28, 2022. 
In the context of Drawings Objections, for paragraph 7 of the Non-Final Rejection Office Action dated January 28, 2022, Applicant has adequately amended the specification to render the Drawings Objections, moot. Examiner does hereby rescind the Drawings Objections, for paragraph 7 of the Non-Final Rejection Office Action dated January 28, 2022.
In the context of 35 U.S.C. § 101, Applicant arguments are persuasive. Examiner hereby rescinds the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, which Examiner notes should have been under Written Description, paragraphs 17-20 of the Non-Final Rejection Office Action dated January 28, 2022, Applicant has adequately amended to make the rejection under 35 U.S.C. § 112(a), Lack of Algorithm, moot. Examiner does hereby rescind the rejection under the 35 U.S.C. § 112(a), Lack of Algorithm, for paragraphs 17-20 of the Non-Final Rejection Office Action dated January 28, 2022.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraphs 22-24 and 26 of the Non-Final Rejection Office Action dated January 28, 2022, Applicant has amended adequately or made persuasive arguments to render the rejection under 35 U.S.C. § 112(b), Unclear Scope, moot. Examiner does hereby rescind the rejections under 35 U.S.C. § 112(b), Unclear Scope, paragraphs 22-24 and 26 of the Non-Final Rejection Office Action dated January 28, 2022.
In the context of 35 U.S.C. § 112(b), Antecedent Basis, paragraph 27 of the Non-Final Rejection Office Action dated January 28, 2022, Applicant has NOT amended adequately to render the rejection under 35 U.S.C. § 112(b), Antecedent Basis, moot. Examiner does NOT hereby rescind the rejection under 35 U.S.C. § 112(b), Antecedent Basis, paragraph 27 of the Non-Final Rejection Office Action dated January 28, 2022.
In the context of 35 U.S.C. § 112(b), Antecedent Basis, paragraph 28 of the Non-Final Rejection Office Action dated January 28, 2022, Applicant has amended adequately to render the rejection under 35 U.S.C. § 112(b), Antecedent Basis, moot. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Antecedent Basis, paragraph 28 of the Non-Final Rejection Office Action dated January 28, 2022.
In the context of 35 U.S.C. § 103, without conceding that the proposed combination is proper, Applicant respectfully submits that the proposed combination fails to disclose all claim elements of amended independent claim 1. Applicant respectfully submits that Ortiz does not disclose “accessing, by an electronic wallet computer application, a financial institution mobile application having a plurality of provisioned accounts, wherein the electronic wallet computer application and a financial institution mobile application are both executed by a mobile electronic device;” as claimed.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1 is not patentable. Claim 1 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Sharp (US 20200036695 A1) now applying to the applicable amended sections for claim 1. 
Therefore, the amended claim 1 stands rejected under 35 U.S.C. § 103. Claims 3-8, which depend on claim 1, stand rejected under 35 U.S.C. § 103.
In the context of 35 U.S.C. § 103, without conceding that the proposed combination is proper, Applicant respectfully submits that the proposed combination fails to disclose all claim elements of amended independent claim 1. Applicant respectfully submits that Ortiz does not disclose “determining, by the electronic wallet computer application, that there is an account out of the plurality of provisioned accounts that is eligible for provisioning to the electronic wallet computer application;” as claimed.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1 is not patentable. Claim 1 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Sharp (US 20200036695 A1) now applying to the applicable amended sections for claim 1. 
Therefore, the amended claim 1 stands rejected under 35 U.S.C. § 103. Claims 3-8, which depend on claim 1, stand rejected under 35 U.S.C. § 103.
In the context of 35 U.S.C. § 103, without conceding that the proposed combination is proper, Applicant respectfully submits that the proposed combination fails to disclose all claim elements of amended independent claim 1. Applicant respectfully submits that Ortiz does not disclose “displaying, by the electronic wallet computer application, a provisioning icon for the account for provisioning the account;” as claimed.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1 is not patentable. Claim 1 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Sharp (US 20200036695 A1) now applying to the applicable amended sections for claim 1. 
Therefore, the amended claim 1 stands rejected under 35 U.S.C. § 103. Claims 3-8, which depend on claim 1, stand rejected under 35 U.S.C. § 103.
In the context of 35 U.S.C. § 103, without conceding that the proposed combination is proper, Applicant respectfully submits that the proposed combination fails to disclose all claim elements of amended independent claim 1. Applicant respectfully submits that Ortiz does not disclose “receiving, by the electronic wallet computer application, a provisioning payload for the eligible account from the financial institution backend; and initiating, by the electronic wallet computer application, in-application provisioning of the eligible account using the provisioning payload” as claimed.
Examiner finds the applicant arguments moot in view of new grounds of rejection, and therefore, claim 1 is not patentable. Claim 1 stands rejected under 35 U.S.C §103 in the analysis below, and is therefore, not patentable in view of Sharp (US 20200036695 A1) now applying to the applicable amended sections for claim 1. 
Therefore, the amended claim 1 stands rejected under 35 U.S.C. § 103. Claims 3-8, which depend on claim 1, stand rejected under 35 U.S.C. § 103.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter Situations
Claim 1 recites “determining, by an electronic wallet computer application, that there is an account out of the plurality of provisioned accounts that is eligible for provisioning to the electronic wallet computer application;” and recites “requesting, by the electronic wallet computer application, an identification of an account that is eligible for provisioning to the electronic wallet computer application from the financial institution backend.” 
According to Applicant specification, the “determining” step is one embodiment (PGPub [0041], “… the electronic wallet … may access the financial institution mobile application to determine if there are any eligible accounts for provisioning”), while “requesting” is another embodiment (PGPub [0044], “the electronic wallet may open a browser window and contact the financial institution to determine if there are eligible accounts for provision”), and are performed in the alternative. The Applicant specification is silent as to the “determining” step and the “requesting” step being performed in sequence as in the instant claims, therefore, this is an issue of new matter, which is matter not present on the filing date of the application in the specification, claims, or drawings that has been added after the application filing. (See MPEP § 2163.06 and MPEP § 608.04(a))
For purposes of examination the claim will be interpreted according to the Applicant’s Specification [0041] and [0044] where the “determining” and “requesting” are performed in the alternative.

Written Description
Claim 1 recites “initiating … a secure session with a financial institution … associated with the mobile computing application in response to the determination …” The term “secure session” is not a term of art. It is not a specific device (e.g., a secure element) or protocol (e.g. RSA, HTTPS), therefore the specification, [0048] and [0079], is silent as to how the OAuth token is used to establish the secure session. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sharp et al (U. S. Patent Application Publication No. 20200036695 A1), herein referred to as Sharp.
As per claim 1, Sharp specifically discloses a method for deterministically linking mobile applications comprising: accessing, by an electronic wallet computer application (FIG. 6, item 113), a financial institution mobile application having a plurality of provisioned accounts (FIG. 6, items 103, and [0052]), wherein the electronic wallet computer application and the financial institution mobile application are both executed by a mobile electronic device; (FIG. 6, item 100);
determining, by the electronic wallet computer application (FIG. 6, item 113), that there is an account out of the plurality of provisioned accounts that is eligible for provisioning to the electronic wallet computer application ([0064]);
initiating, by the electronic wallet computer application (FIG. 6, item 113), a secure session with a financial institution backend associated with the mobile computing application in response to the determination ([0060]);
requesting, by the electronic wallet computer application (FIG. 6, item 113), an identification of an account that is eligible for provisioning to the electronic wallet computer application from the financial institution backend ([0064]);
receiving, by the electronic wallet computer application (FIG. 6, item 113), a pointer to the account that is eligible for provisioning to the electronic wallet computer application from the financial institution backend ([0069]);
displaying, by the electronic wallet computer application (FIG. 6, item 113), a provisioning icon for the account for provisioning the account (FIG. 10A-D);
receiving, by the electronic wallet computer application (FIG. 6, item 113), a selection of the provisioning icon (FIG. 10A-D, and [0064] and [0074]);
communicating, by the electronic wallet computer application FIG. 6, item 113), the pointer to the financial institution backend ([0069]);
receiving, by the electronic wallet computer application (FIG. 6, item 113), a provisioning payload for the eligible account from the financial institution backend (FIG. 6, item 668, and [0070] and [0089]); and
initiating, by the electronic wallet computer application (FIG. 6, item 113), in-application provisioning of the eligible account using the provisioning payload (FIG. 10A, item 1001, and [0063], [0067]-[0068]).
As per claim 3, Sharp specifically discloses the method of claim 1, wherein the electronic wallet computer application (FIG. 6, item 113) comprises a third-party electronic wallet application ([0033]).
As per claim 4, Sharp specifically discloses the method of claim 1, wherein the financial institution mobile application comprises a financial institution electronic wallet application (FIG. 6, item 103, [0052]).
As per claim 6, Sharp specifically discloses the method of claim 5, wherein the electronic wallet computer application verifies that the financial institution mobile application is present on the mobile electronic device using an API exposed by an operating system of the mobile electronic device ([0052]).
As per claim 7, Sharp specifically discloses the method of claim 1, wherein the electronic wallet computer application determines that there is an account that is eligible for provisioning to the electronic wallet computer application based on a payload stored by the financial institution mobile application ([0064]).
As per claim 8, Sharp specifically discloses the method of claim 1, further comprising: the electronic wallet computer application identifying a financial institution mobile application that is installed on the mobile electronic device ([0052] and [0064]).

Claim Rejections - 35 USC § 103

















In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Sharp et al (U. S. Patent Application Publication No. 20200036695 A1), herein referred to as Sharp, and in view of Aamir et al (U. S. Patent Application Publication No. 20170116424 A1), herein referred to as Aamir.
Regarding claim 5, Sharp discloses the limitations of claim 1. Sharp does not specifically disclose, however, Aamir discloses the method of claim 1, further comprising: the electronic wallet computer application verifying that the financial institution mobile application is present on the mobile electronic device (FIG. 3, FIG. 4, item 425, and [0088]-[0097]).
Aamir discloses establishing trust between containerized applications. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include establishing trust between containerized applications, as in Aamir, to improve and/or enhance the technology for management of credentials on an electronic device using an online resource, as in Sharp, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide for a single sign-on (SSO) to be performed between applications installed on the same device and registered to the same access server. This allows a secure exchange of data to be shared between applications in a highly secure environment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Hsieh et al (U. S. Patent Application Publication No. 20170011390 A1) – System for Facilitating Digital Wallet Transfers
Hsieh recites systems and methods for facilitating digital wallet transfers. In particular, the embodiments of the invention relate to system configured to create an electronic wallet capable of receiving funds from an online transaction. The system may further cause a mobile device to install a banking application for managing the electronic wallet, wherein the banking application enables a user to create a financial account and transfer funds available to the electronic wallet to the financial account. Based on the user interacting with the banking application, the system creates a financial account capable of receiving funds from the electronic wallet. The system identifies that the electronic wallet has received funds, and based on such identification, the system transfers an amount of funds available to the electronic wallet to the financial account. Hsieh not used as cited references better teach the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN CHISM whose telephone number is (571) 272-5915. The examiner can normally be reached during 9:00 AM – 3:00 PM Monday – Thursday, EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN R CHISM/Examiner, Art Unit 3692

/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692